                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_______________________________________
                                        :
CORPORATE INCENTIVES, INC.,             :
                                        :
                        Plaintiff,      :  Civil Action No. 20-13471 (FLW)
                                        :
            v.                          :
                                        : MEMORANDUM AND ORDER
UNIFIED SAFE GUARD, LLC, et. al         :
                                        :
                        Defendants.     :
_______________________________________:

       THIS MATTER having been opened to the Court by Bruce E. Baldinger, Esq., counsel

for Plaintiff Corporate Incentives, Inc. (“Plaintiff”), on a Motion for Default Judgement against

Defendant Pamela Barnhill (“Defendant”); it appearing that default was entered by the Clerk of

Court against Defendant on March 12, 2021 for Defendant’s failure to defend this action, see ECF

No. 13.; it appearing that on that same date, Plaintiff moved for default judgment; it appearing that

on April 2, 2021, Defendant, through her counsel, Fontini Karamboulis, Esq., filed an Answer to

Plaintiff’s complaint, ECF No. 16, and on April 5, 2021, Defendant filed an opposition to

Plaintiff’s Motion for Default Judgment, ECF No. 18 1; the Court, having reviewed the parties’

submissions in connection with the motion, pursuant to Federal Rule of Civil Procedure 78, makes

the following findings:

       (1)     In order to obtain a default judgment pursuant to Federal Rule of Civil Procedure

               55(b), a plaintiff must first secure an entry of default from the clerk of the court



1
        Defendant’s opposition to the motion for default judgment was filed after the deadline for
filing an opposition. In its reply brief, Plaintiff requests that this Court consider the motion for
default judgment unopposed. See ECF No. 17, Pl. Reply Br. The Court denies Plaintiff’s request
and considers Defendant’s opposition nunc pro tunc.
                                                 1
      under Rule 55(a). Allaham v. Naddaf, 635 F. App’x 32, 36 (3d Cir. 2015). Once

      the Clerk has entered default, the non-defaulting party may move for default

      judgment pursuant to Rule 55(b)(2), “depending on whether the claim is for a sum

      certain.” Id. Entry of default judgment where damages are not a “sum certain”

      requires an application to the court to prove, inter alia, damages. Fed. R. Civ. P.

      55(b)(2). In considering a motion for a default judgment, courts “accept as true the

      well-pleaded factual allegations of the complaint, but the court need not accept the

      moving party’s legal conclusions or allegations relating to the amount of damages.”

      Polidoro v. Saluti, 675 F. App’x. 189, 190 (3d Cir. 2017).            In addition to

      determining that the facts state a legitimate cause of action and that the movant has

      established its damages, the Court must “make explicit factual findings as to: (1)

      whether the party subject to default has a meritorious defense, (2) the prejudice

      suffered by the party seeking default, and (3) the culpability of the party subject to

      default.” Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D.

      171, 177 (D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d

      Cir. 1987)).

(2)   Federal Rule of Civil Procedure 55 also provides that a court can set aside an entry

      of default “for good cause.” Fed. R. Civ. P. 55(c). “In exercising that discretion

      and determining whether ‘good cause’ exists, [the Third Circuit] ha[s] instructed

      district courts to consider the following factors: ‘(1) whether the plaintiff will be

      prejudiced; (2) whether the defendant has a meritorious defense; [and] (3) whether

      the default was the result of the defendant's culpable conduct,’” the same factors it

      considers when assessing a motion for default judgment. Doe v. Hesketh, 828 F.3d


                                        2
              159, 75 (3d Cir. 2016) (quoting United States v. $55,518.05 in U.S. Currency, 728

              F.2d 192, 195 (3d Cir. 1984)). “This discretion is not without limits, however, and

              [the Third Circuit] ha[s] repeatedly stated [its] preference that cases be disposed of

              on the merits whenever practicable.” Hritz v. Woma Corp., 732 F.2d 1178, 1181

              (3d Cir. 1984); see also $55,518.05 in U.S. Currency, 728 F.2d at 194–95 (“this

              court does not favor entry of defaults or default judgments. We require doubtful

              cases to be resolved in favor of the party moving to set aside the default judgment

              so that cases may be decided on their merits.).

       (3)    Here, I find that all three factors weigh in favor of denying Plaintiff’s motion for

              default judgment and lifting the Clerk’s entry of default against Barnhill. First, I

              find that Defendant may have a meritorious defense to both Plaintiff’s New Jersey

              Consumer Fraud Act (“NJCFA”) and breach of contract claims. 2 As an initial

              matter, in her Answer, Defendant asserts that this matter is governed by Arizona,

              not New Jersey, law, which may prevent Plaintiff from asserting claims under a

              New Jersey state statute, such as the NJCFA. See Answer, Affirmative Defenses,

              1¶. Moreover, Defendant argues that Plaintiff has failed to state a claim for breach

              of contract because Defendant is not personally liable on Plaintiff’s contract with

              Unified Safe Guard, and that Plaintiff will not be able to establish the factors

              warranting piercing the corporate veil under Arizona law. Def. Opp. at 3-5.




2
       Although Plaintiff’s Complaint asserts breach of contract, conversion, and violations of
the New Jersey Consumer Fraud Act (“NJCFA”) and violations of the New Jersey Commercial
Code, see Compl, Counts 1-4, Plaintiff only seeks default judgment on two counts: its breach of
contract and NJCFA claims. See ECF No. 14, Pl. Br. at 4-6.
                                                3
(4)   Second, Plaintiff has not been prejudiced by Defendant’s delay in filing an answer.

      Defendant was served on February 8, 2021, and Defendant appeared in the case on

      March 17, 2021, only five days after the Clerk entered default. Defendant’s

      Answer was filed a two weeks days later on April 2, 2021. This short delay poses

      little likelihood of prejudice to Plaintiff, and does not, now, preclude Plaintiff from

      pursuing its claims. See Feliciano v. Reliant Tooling Co., 691 F.2d 653, 657 (3d

      Cir. 1982) (explaining that “loss of available evidence, increased potential for fraud

      or collusion, or substantial reliance upon the judgment to support a finding of

      prejudice”); see Julaj v. Tau Assocs. LLC, 2013 WL 4731751, at *4 (D.N.J. 2009)

      (vacating default judgment because “the inconvenience and expense to a plaintiff

      of having to litigate on the merits do not rise to the level of prejudice”).

(5)   Third, I do not find that Defendant’s failure to respond was culpable. The standard

      for “culpable conduct” in this Circuit requires evidence of “willfulness” or “bad

      faith” on the part of the non-responding defendant. Hritz v. Woma Corp., 732 F.2d

      1178, 1182 (3d Cir. 1984). “[T]he words ‘willfulness’ and “bad faith” are not

      “talismanic incantations which alone resolve the issue” but rather “are simply

      terms to guide the district court by expressing [the Third Circuit’s] preference for

      avoiding default judgments where the circumstances do not justify such a result.”

      Id. at 1182-183. A “[d]efendant is also presumed culpable where it has failed to

      answer, move, or otherwise respond.” Slover v. Live Universe, Inc., No. 08–02645,

      2009 WL 606133, at *2 (D.N.J. Mar. 9, 2009) (citation omitted). Here, Defendant

      filed an answer, albeit belatedly, and in her opposition briefing, Defendant asserts

      that her delay in responding was attributable to her confusion over who would be


                                         4
               representing her in this action. See ECF No. Def. Opp to Default Mot. 4-5.

               Specifically, Defendant explains that she recently resigned from Unified Safe

               Guard and assigned her ownership interest to her former business partner. Id.

               Defendant purportedly believed that Unified Safe Guard and its counsel would

               indemnify her on the present claims, but upon learning that they had not – and

               would not – be appearing in this matter, she retained counsel to protect her

               interests. Id. I find Defendant’s explanation credible, and therefore, conclude that

               Defendant’s delay was not sufficiently culpable to deny lifting default against

               Defendant. Thus, I find that all three factors weigh in favor of denying Plaintiff’s

               motion for default judgement against Barnhill.

       Accordingly, the Court having reviewed the submissions in connection with the Motion,

pursuant to Fed. R. Civ. P. 78, for the reasons set forth herein, and for good cause shown,

       IT IS on this 21st day of May, 2021,

       ORDERED Plaintiff’s Motion for Default Judgement [ECF No. 14] against defendant

       Barnhill is DENIED; and it is further

       ORDERED that the Clerk’s Entry of Default against defendant Barnhill is vacated.

                                                                    /s/ Freda L. Wolfson
                                                                    Hon. Freda L. Wolfson
                                                                    U.S. Chief District Judge




                                                5
